Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Examiner relies upon the explicit framework and analysis stated in Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009) where the claims were found not to be within any of the four statutory categories: process, machine, manufacture, or composition of matter.  When interpreted as in (i) supra, the Supreme Court and the CAFC have consistently interpreted the statutory term “process” to require action. See Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“A process is a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing.” (emphasis added) (quoting Cochrane v. Deener, 94 U.S. 780, 788 (1876))); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316 (Fed. Cir. 2005) (“A process is a series of acts.” (quoting Minton v. Nat’l Ass’n of Sec. Dealers, Inc., 336 F.3d 1373, 1378 (Fed. Cir. 2005))); In re Kollar, 286 F.3d 1326, 1332 (Fed. Cir. 2002) (“[A] process . . . consists of a series of acts or steps . . . . It consists of doing something, and therefore has to be carried out or performed.”).  Claims that merely set forth by preamble alone a method to trigger the “process” category even if they do not recite acts does not direct the claims to a process.  Alternatively, the claimed “computing device scanning in a time-controlled procedure” is not consistent with permissible functional language to describe capabilities of a claimed system when the language preceding “A computerized user authentication method” and is not proper language to trigger the “machine” category.  “[W]hile a 
Since the claims recite a method “comprising of a computing device scanning in a time-controlled procedure”, when interpreted as in (ii) supra, the claims appear to recite a process comprising a device which itself is performing acts; this interpretation results in hybrid claims bridging two statutory classes of invention. This is not allowed by 35 U.S.C. § 101. According to 35 U.S.C. § 101, in order to be patentable the invention must be a "new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" (emphasis added). The statutory class of invention is important in determining patentability and infringement. In re Kuehl, 475 F.2d 658, 665 (CCPA 1973); Providence Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796 (1870); IPXL Holdings v. Amazon.com, 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to methods, computer program products and systems for “user authentication”.  These are separate grounds as those stated supra.
	Patent eligibility is a question of law that is reviewable de novo. Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. In interpreting this statute, the Supreme Court emphasizes that patent protection should not preempt “the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Benson”); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (“Mayo”); Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014) (“Alice”). The rationale is that patents directed to basic building blocks of technology would not “promote the progress of science and useful arts” under the U.S. Constitution, Article I, Section 8, Clause 8, but instead would impede it. Accordingly, laws of nature, natural phenomena, and abstract ideas, are not patent-eligible subject matter. Thales Visionix Inc. v. United States, 850 F.3d 1343, 1346 (Fed. Cir. 2017) (citing Alice, 573 U.S. at 216– 17). The Supreme Court set forth a two-part test for subject matter eligibility in Alice (573 U.S. at 217–19). The first step is to determine whether the claim is directed to a patent-ineligible concept. Id. (citing Mayo, 566 U.S. at 76–77). If so, then the eligibility analysis proceeds to the second step of the Alice/Mayo test in which we “examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 72, 79). There is no need to proceed to the second step, however, if the first step of the Alice/Mayo test yields a determination that the claim is directed to patent eligible subject matter. The Patent Office has revised its guidance for how to apply the Alice/Mayo test in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (the “Revised Guidance”). Under the Revised Guidance, we first look to whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and (2) additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) § 2106.05(a)–(c), (e)–(h)). 84 Fed. Reg. at 51–52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Revised Guidance, 84 Fed. Reg. at 54. When the judicial exception is so integrated, then the claim is not directed Alice, 573 U.S. at 217–19, 221. Evaluation of the inventive concept involves consideration of whether an additional element or combination of elements (1) adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or (2) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
	USPTO Step 1 – Do the claims recite a statutory category of invention? 
	
	The Examiner has addressed the deficiencies supra as per the claims and whether they recite a statutory category of invention; the Examiner maintains the claims do not satisfy USPTO Step 1 of the patent eligibility analysis. 
	MPEP 2106.03 (II) states: 
“If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101  must be made indicating that the claim is directed to non-statutory subject matter. Form paragraphs 7.05 and 7.05.01 should be used; see MPEP § 2106.07(a)(1). However, as shown in the flowchart in MPEP § 2106 subsection III, when a claim fails under Step 1 (Step 1: NO), but it appears from applicant’s disclosure that the claim could be amended to fall within a statutory category (Step 1: YES), the analysis should proceed to determine whether such an amended claim would qualify as eligible at Pathway A, B or C. In such a case, it is a best practice for the examiner to recommend an amendment, if possible, that would resolve eligibility of the claim.”
Alice/Mayo framework proceeds in accordance with best practices and compact prosecution; this further analysis is not a basis for overcoming the previously stated claim rejections, but is a separate grounds of rejections under this title.
	The analysis proceeds to the first step of Alice/Mayo.

Alice/Mayo—Step 1 (Abstract Idea)
USPTO Step 2A–Prongs 1 and 2 identified in the Revised Guidance
USPTO Step 2A—Prong 1 (Does the Claim Recite a Judicial Exception?)
Turning to the first step of the Alice inquiry (Step 2A, Prong 1 of the Revised Guidance), the Examiner finds the independent claims are directed to an abstract idea because the claims recite “A computerized user authentication method”, “scanning in a time-controlled procedure a user-created digital drawing to generate the X Axis values and Y Axis values” which are “digitally correlated t the user’s personal identifiable information and functioning as a user identification factor to verify the user’s identity”.

	The claims invoke the creation of data, usage of data, the recordation of data, verifying data.  All of these steps/elements do not require the use of a computer.  They would be performed exactly the same with in the human mind or with pencil and paper.  Thus all of the limitations are in fact a mental process and certain methods of organizing human activity; See MPEP §§ 2106.04(a)(2)(II)-(III).  While the claims do recite some functional steps, the underlying operations recited in the claim are acts that could be  performed mentally and by pen & paper without the use of a computer.  Our reviewing court has concluded that mental processes include similar concepts of collecting, manipulating and providing data.  See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (the Federal Circuit held “the concept of . . . collecting data, . . . recognizing certain data within the collected data set, Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes).  However, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  We now turn to USPTO Step 2A, Prong 2, of the Revised Guidance to determine whether the abstract idea is integrated into a practical application. See Revised Guidance, 84 Fed. Reg. at 54–55. 
	Also, the Examiner holds the claimed invention does not improve a computer or its components’ functionality or efficiency, or otherwise changes the way those devices function, at least in the sense contemplated by the by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339.   The Examiner maintains the claimed invention, while necessarily utilizes a computing device, is not rooted in computer technology, but merely utilizes a computing device to execute the process faster or more efficiently than doing so manually, any speed or efficiency increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App’x 1012, 1017 (Fed. Cir. 2017) (non-precedential) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary FairWarning, the focus of the claims are not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095. Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016).

USPTO Step 2A—Prong 2 (Integration into Practical Application)
	Under Revised Step 2A, Prong Two of the Revised Guidance, the Examiner discern no additional element or combination of elements recited in Applicant’s claims that may have integrated the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 54–55.  The Examiner further points out that the additional elements, the computer program product and system are nominal.  The claims do not recite specific types of additional elements or their operations, thereby requiring no improvements to computing or data processing technologies.  Such elements do not: (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for generic computing elements); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP §§ 2106.05(a)–(c), (e)–(h); Ans. 7–8; Final Act. 7.) As a result, the claim’s recited additional elements are not indicative of “integration into a practical application,” and are not enough to distinguish the steps of the independent claims from describing a mental process. See Revised Guidance, 84 Fed. Reg. at 54–55.
	Accordingly, under Step 2A, Prong 2, claims 1-20  do not recite “additional elements that integrate the [judicial] exception into a practical application,” and are directed to an abstract idea in the 
Alice/Mayo—Step 2 (Inventive Concept)
USPTO Step 2B identified in the Revised Guidance
	USPTO Step 2B of the Alice two-step framework requires us to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. Alice, 573 U.S. at 221; see also Revised Guidance, 84 Fed. Reg. at 56. As discussed above, the independent claims include additional elements that are nominally recited and relied upon when performing the underlying process when considered individually and in an ordered combination, correspond to nothing more than generic and well-known components and operations used to implement the abstract idea.  In other words, we find that the additional elements, as claimed, are well-understood, routine, and conventional and “behave exactly as expected according to their ordinary use.” (See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir. 2016); Final Act. 7; Ans. 7–8.) Thus, implementing the abstract idea with these generic and well-known elements “fail[s] to transform that abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 221.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claims 1 and 16 are directed to computerized user authentication methods comprising “of a computing device scanning in a time-controlled procedure a user-created digital drawing to generate the X Axis values and Y axis values” wherein such values are digitally correlated; the claim has separate interpretations: (a) the claims are directed to a method claim that does not perform an act or acts versus (b) the claims are hybrid claims.  Under (a), while the claims appear to trigger the “process” category of invention, the claims do not recite any functional steps and thus is an all-encompassing claims of “computerized user authentication methods” which lacks clear metes & bounds. Under (b) a hybrid claim, which is a single claim that claims both an apparatus and a method, is indefinite. See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011); IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d1548 (BPAI 1990)).  See, e.g., Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011) (holding a claim indefinite because “[t]he first four elements of claim 3 . . . recite apparatus elements: buffer means, fractional encoding means, second buffer means, and trellis encoding means,” but “[t]he final element is a method: ‘transmitting the trellis encoded frames’”).
	Claim 1 recites “the X Axis values and Y Axis values” and lacks antecedent basis.
	Claim 1 recites “the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 “the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System” (emphasis added by the Examiner) and it is unclear as to whether such language is referring to the previously recited “user-created digital drawing” or a separate digital drawing than the Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 1 recites “the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 recites “the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 1 recites “the users personal identifiable information” and lacks antecedent basis.
	Claims 1 & 8 each recite “the user’s identity” and lacks antecedent basis.
	Claim 1 recites “when the said user is attempting to access through his/her computing device” (emphasis added by the Examiner) and lacks explicit antecedent basis; while the claim recites user elements (i.e.: a user-created digital drawing, the user’s personal identifiable information, a user identification factor, the user’s identity), the claim does not recite language that explicitly recites “a user” to which antecedent basis is explicitly mapped or relied upon.  It is unclear as to whether these elements are referring to a single user or an overlapping of users; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 2 recites “the functioning of this method” (emphasis added by the Examiner) and lacks antecedent basis.
	Claim 2 recites “the functioning of this method” (emphasis added by the Examiner) and lacks antecedent basis.  Also it is unclear as to which method is being explicitly referenced: the method of claim 1 or the method of claim 2; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Regarding claims 3 & 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 3 recites “create digital drawings” and it is unclear as to whether such recitation is referring to any one of the previously recited digital drawings or another digital drawing distinct from the ones previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 2-4, 6, 7 & 12 each recite “the user’s computing device” and it is unclear as to which computing device is being explicitly relied upon for antecedent basis; claim 1 recites “A computerized user authentication method, comprising of a computing device”, but also recites “said user is attempting to access through his/her computing device” and it is unclear as to whether such computing devices are one in the same when referring to “the user’s computing device”.  This can be interpreted as deriving antecedent basis from one of the former or latter which results in different metes & bounds since there are separate, non-overlapping, potentially equally valid claim constructions; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 5 recites “the current stored digital drawing” and lacks antecedent basis.
	Claim 5 recites “the current X Axis values and the Y Axis values” and lacks explicit antecedent basis.
	Claim 5 recites “the newly created digital drawing” and lacks antecedent basis.
	Claims 6 & 14 recite “the authentication process” and lacks antecedent basis.

	Claim 7 recite “the computing device” and it is unclear as to which computing device is being explicitly relied upon for antecedent basis; claim 1 recites “A computerized user authentication method, comprising of a computing device”, but also recites “said user is attempting to access through his/her computing device” and it is unclear as to whether such computing devices are one in the same when referring to “the computing device”.  This can be interpreted as deriving antecedent basis from one of the former or latter which results in different metes & bounds since there are separate, non-overlapping, potentially equally valid claim constructions; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 7 recites “the scanning time” and lacks antecedent basis.
	Claim 7 recites “the expanse” and lacks antecedent basis.
	Claim 7 recites “the stopwatch” and lacks antecedent basis.
	Claim 7 recites “the screen” and lacks antecedent basis.
	Claims 8 & 9 recite “the time limits” and lacks antecedent basis.
	Claim 8 recites “the time range values” and lacks antecedent basis.
	Claim 8 recites “the authentication process” and it is unclear as to whether such language is referring to the computerized user authentication method (which is self-referential) or a separate process;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 8 recites “the time value obtained by the user” (emphasis added by the Examiner) and lacks antecedent basis.

	Claim 8 recites “the time values” and lacks antecedent basis.
	Claim 8 recites “the web server’s database” and lacks explicit antecedent basis.
	Claim 8 recites “the time range assigned to the said user” and lacks explicit antecedent basis.
	Claims 8, 10 & 12 recite “for user authentication” and it is unclear as to whether such language is referring to the computerized user authentication method (which is self-referential) or a separate user authentication;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 9 recites “the time the stopwatch is stopped” lacks antecedent basis.
Claim 9 recites “the length” and lacks antecedent basis.
Claim 9 recites “the expanse” and lacks antecedent basis.
Claim 9 recites “the authentication of the user” (emphasis added by the Examiner) and lacks explicit antecedent basis.
Claim 10 recites “the time range values” and lacks antecedent basis.
Claims 2, 4, 6 & 10 each recite “the web servers, application servers, database servers and network servers” and lacks antecedent basis.
Claim 10 recites “said time range” and lacks antecedent basis.
Claim 10 recites “the stored allowable time values” and lacks antecedent basis.
Claims 11 & 12 recite “web servers, application servers, database servers, network servers” and it is unclear as to whether such recitations are referring to previously recited elements or distinct elements;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).

Claim 12 recites “the clocked time value” and lacks antecedent basis.
Claim 12 recites “said time value” and lacks antecedent basis.
Claim 12 recites “X Axis and Y Axis values” and it is unclear as to whether such recitation is referring to the previously recited X Axis values and Y Axis values or to distinct X Axis and Y Axis values;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 12 recites “the data stored in the databases of said servers” (emphasis added by the Examiner) and lacks antecedent basis.
Claim 12 recites “the data stored in the databases of said servers” (emphasis added by the Examiner) lacks explicit antecedent basis.  Also, it is unclear as to whether such language is referring to the previously recited database server or a distinct element from those previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 12 recites “the data stored in the databases of said servers” (emphasis added by the Examiner) lacks explicit antecedent basis.  Also, it is unclear as to whether such language is referring to the previously recited web server, application server, database server, a network server, or any combination of those servers versus a distinct element from those previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).

Claim 13 recites “a web server, or a network server, or a application server” and it is unclear as to whether such recitations are referring to previously recited elements or distinct elements;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 13 recites “the verification process” and lacks antecedent basis.
Claim 13 recites “the functioning” and lacks antecedent basis.
Claim 13 recites “the software-driven digital stopwatch” and lacks antecedent basis.
Claim 13 recites “a digital stopwatch” and it is unclear as to whether such language is referring to the previously recited software-driven digital stopwatch or a distinct element from the one previously recited; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 13 recites “the scanning” and lacks antecedent basis.
Claim 13 recites “computer device’s electronic memory” and lacks antecedent basis.
Claim 13 recites “the computing device’s screen” and lacks antecedent basis.
Claim 13 recites “the X Axis and the Y Axis array of values” and lacks explicit antecedent basis; it is also unclear as to whether such recitation is referring to the previously recited X Axis values and Y Axis values or to distinct X Axis and Y Axis values;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 13 recites “the scanning process” and lacks antecedent basis.
Claim 13 recites “the user’s clocked time” and lacks antecedent basis.
Claim 13 recites “the length” and lacks antecedent basis.
Claim 13 recites “the digital drawing’s segment” and lacks antecedent basis.
Claim 13 recites “the numerical values” and lacks antecedent basis.
Claim 14 recites “the computing device’s screen” and lacks antecedent basis.
Claim 14 recites “the message occurs after” and it is unclear as the metes & bounds of the “occurring after” associated with “the message” as the message is a data structure that lacks an action; while the claim is preceded by the language of “displaying a message”, the claim does not attach the subject, “the message”, to a specific verb or action.
Claim 14 recites “the clocked time value” and lacks antecedent basis.
Claim 14 recites “the scanned X Axis and Y Axis values” and lacks antecedent basis.
Claim 14 recites “a web server, application server, a database server, or a network server” and it is unclear as to whether such recitations are referring to previously recited elements or distinct elements;  when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 14 recites “the corresponding allowable values stored in the databases of said servers” (emphasis added by the Examiner) lacks antecedent basis.  
Claim 14 recites “the corresponding allowable values stored in the databases of said servers” (emphasis added by the Examiner) lacks explicit antecedent basis.  Also, it is unclear as to whether such language is referring to the previously recited web server, application server, database server, a network Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claim 15 recites “a computing device” and it is unclear as to which computing device is being explicitly relied upon for antecedent basis; claim 1 recites “A computerized user authentication method, comprising of a computing device”, but also recites “said user is attempting to access through his/her computing device” and it is unclear as to whether such computing devices are one in the same when referring to “a computing device”.  This can be interpreted as deriving antecedent basis from one of the former or latter which results in different metes & bounds since there are separate, non-overlapping, potentially equally valid claim constructions; when a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
As per claims 16-24, the grounds of claim rejections under 35 USC 112(2)/112(b) stated supra as per claims 1-6 & 13-15, respectively are applied here and are not duplicated.
Claim 16 recites “(e.g. cell phone)”; it is unclear as to whether the language in parenthesis is meant to be positively recited or is exemplary.  Also the abbreviation for the Latin phrase exempli gratia, means “for example”; the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites “computer software (application software)”; it is unclear as to whether the language in parenthesis is meant to be positively recited, is exemplary, or providing an alternative claim construction for referring to the same element. When a claim is amenable to two or plausible claim Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Claim 18 recites “digital drawings (scribbles)”; it is unclear as to whether the language in parenthesis is meant to be positively recited, is exemplary, or providing an alternative claim construction for referring to the same element. When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.
The Examiner notes that numerous issues have been identified supra and such a list may not be exhaustive; Applicant is encouraged to carefully review the claims for any additional issues not identified to advance prosecution. While the Examiner has made every attempt to identify all issues, further issues may exist; the claims are wholly rejected under this title for being replete with issues under 35 U.S.C. 112(2)/112(b) and thus the claims as a whole are rejected.

Additional Examiner's Remarks
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 101 & 35 U.S.C. 112(2)/112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. The Examiner has incorporated the closest art into the record; any potential rejection in view of art would necessarily be based on speculation and assumptions. See In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). The fact that the claims are not rejected under 35 U.S.C. 102/103 should not be 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al (U.S. Pat App Pub 2013/0014248 A1), hereinafter referred to as McLaughlin.
Re claims 1 and 16: McLaughlin teaches a computerized user authentication method, comprising of a computing device (e.g. cell phone) (¶57),
scanning in a time-controlled procedure a user-created digital drawing to generate the X Axis values and Y Axis values that embodies the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System wherein the said X Axis and Y Axis values are digitally .

Claims 1 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (U.S. Pat App Pub 2016/0253490 A1), hereinafter referred to as Hong.
Re claims 1 and 16: Hong teaches a computerized user authentication method, comprising of a computing device (e.g. cell phone) (¶42),
scanning in a time-controlled procedure a user-created digital drawing to generate the X Axis values and Y Axis values that embodies the scanned segment of a digital drawing according to the principles of the Cartesian Coordinate System wherein the said X Axis and Y Axis values are digitally correlated to the user's personal identifiable information and functioning as a user identification factor to verify the user's identity when the said user is attempting to access through his/her computing device a web server, application server, database server or a network server (Figs 5-8; ¶101-¶131).
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435